 In the Matter of MORRISON STEEL PRODUCrs,INC.andUNITED STEEL-woRKERSofAMERICA, C. I. O.Case No. R-5081.=Decided June 3, 19!3Mr. Samuel E. Chasin,ofBuffalo,N. Y., for the Company.Mr. Walter'J. Payne,ofBuffalo, N.Y., for the C. 1. 0.Mr. Glenn L.'Moller,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United' Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMorrison Steel Products, Inc., Buffalo, New York, herein called theCompany, the National Labor Relations 'Board provided for an ap-propriate hearing upon due notice before Peter J. Crotty, Trial Exam-iner.Said hearing was held at Buffalo, New York, on March 26,1943.The Company and the C. I. O. appeared, participated, and-wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.On,April 19, 1943, the Board, having duly considered the matter,issued a Decision and Order, dismissing the petition for investigation,and certification on the ground that the C. I. O. had failed to makea substantial showing of representation.Thereafter, on April 28,1943, the C. I. O. filed a'motion to reconsider, alleging therein that ithad obtained, since the hearing, a substantial number of additionalauthorizations and further alleging that the appropriate unit con-tained only about 150 employees rather than 212 as previously indi-cated by the Company to the Board's Field Examiner.The Companyfiled. a brief, opposing said motion, which the Board duly considered.On May 8, 1943, the Board, having duly considered the matter,granted the aforesaid motion to reconsider, set aside its Decision and,Order of April 19, 1943, and remanded the proceeding to the RegionalDirector for the Third Region, for further hearing.Pursuant to50 N. L. R. B., No. 15.72j MORRISON SITEEL PRODUCTS, INC.73said action of the Board on May 8, 1943, a further hearing was held,at Buffalo, New York, on May 15, 1943, before the same Trial Ex-aminer.The Company, the C. I. 0., International Association ofMachinists, A. F. L., and American Federation of Labor, FederalUnion 22578, were duly notified of said liearing.The Company andthe C. 1. 0. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.'The Trial Examiner's rulingsmade at both hearings are free from prejudicial error and are herebyaffirmed. .Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMorrison Steel Products, Inc., a New York corporation, is engagedin business in the city of Buffalo, New York, manufacturing generalsteel products and bomb-racks.During the year 1942 the Companypurchased and used at its Buffalo plant raw materials valued at ap-proximately $400,000, approximately 75 percent of which was shippedto the said plant from points outside the State of New York.Duringthe same period, the said plant produced finished products valued atapproximately $1,500,000, approximately 98 percent of which wasshipped from the plant to points outside the State of New York.TheCompany admits that it is engaged in commerce within the meaningof the Act.If.THE ORGANIZATION INVOLVEDUnited Steelworkers of America,, affiliated with the Congress ofIndustrial Organizations, is a labor organization, admitting to mem-bership employees of the Company.2III.THE QUESTION CONCERNING REPRESENTATIONOn February 15, 1943, theC. I. O. requestedrecognition as theexclusive bargaining representative of all the production and main-tenance employees at the Company's Buffalo plant.The Companyrefused this request on the ground that the employees involved werecovered bya valid and subsisting contract with another"union, theAmerican Federation of AutomobileWorkers,Local 21879.%'American Federation of Labor, Federal Union 22578, was duly notified of both hear-ings and "Mr Neil J Cunningham, Regional Director of the American Federation of Labor,appeared and was present throughout the first hearing, but refused to enter his appear-ance or to participateHe refused to attend the subsequent hearing, although shortlybefore the hearing the Tiial Examiner personally apprised him thereof.' See footnote 1. 74 `DECISIONS OF NATI'O'NAL LABOR RELATIONS BOAIRD'In 1936 the Company entered into a contract with the Steel WorkersOrganizing Committee, predecessor of the petitioning union, but thiscontract 'was never enforced and after a few months the employeessurrendered their charter. 'The following year the plant was organ-ized by the American Federation of Labor and a charter was issuedto the employees involved, designating them as American Federation,of Automobile Workers, Local 21879.Annually, from 1937 through1940, contracts between the Company and Local 21879 were executedby the parties, the last contract having been executed on December 10,1940.This last contract, containing a closed-shop provision, was torun from year to year unless notice in writing was given at'least 30days before the expiration of any yearly period.No such noticewas ever given.-There have been-no negotiations of any kind between the Companyand the bargaining, committee of Local 21879 since late in 1941, orearly in 1942.After that time all negotiations under the contract wereconducted by the Regional Director of the American Federation, ofLabor.The last meeting of Local 21879 was in July 1942. Since thattime 'nothing whatever has occurred to indicate that the local hascontinued to exist.The last president of the local, testified that thelocal no longer exists, that no dues have been paid for at least 6 months'and that none of the employees any longer considers himself a mem-ber of the local. It is also significant that there has been no attemptto enforce the closed-shop provision of the contract. It' is thereforedoubtful that Local 21879 is still a functioning labor organization.Under such circumstances we find that the contract with Local 21879is not a bar to a present determination of representatives.3We are not impressed by the testimony that the Company has con-ferred frequently with the Regional Director of the American Federa-tion of Labor concerning its employees.There is no evidence thatthe employees themselves knew that the American Federation ofLabor was assuming to act on their behalf.A statement by the Trial Examiner at the second hearing indicatesthat the C. I. O. represents a substantial number of the employees inthe unit hereinafter found appropriate ,4We find that a question affecting commerce has arisen concerning$,We have consistently held that where there is a substantial question as to the con-tinued existence of the contracting labor organization, the contract is'not a bar. 'SeeMatter of Sunshine Minting Company, Manganese DivisionandLocal 697, InternationalUnion of Mine, Mill & Smelter Workers, C. I.0., 48 N L. R. B. 307 ;Matter of Cali-fornia Central Fibre CorporationandTruck Drivers,WarehousemenHelpers Union,Local898,,A.F. L ,44 N L. RB 1226 ;Matter of Sloss-Sheffield Steel & Iron CompanyandDistr"rt 50. United. Mine Workers- of America, 0. I.0., 37 N. L. R. B. 134.' a The Trial Examiner reported that the C. I 0 submitted 74 application for member-ship cards which bore the apparently' genuine signatures'of persons whose names appearedon the Company's pay roll of May 5, 1943.This pay roll, a copy of which was introducedin evidence at the second hearing, contained the names of 141 employees in the appropriateunit.I11 MORRISON STEEL PRODUCTS,INC.75,the representation of employees of the Company within the ' meaning 'of'Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allproduction ,and maintenance employees of the Company, excludingsupervisory, office, clerical, plant protection, and technical employees,constitute a unit appropriate for the purposes of collective bargaining,,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-rtion herein, subject to the limitations-and additions set forth in theDirection.Since Local 21879 had a contract with the Company, weshall accord ita place onthe ballot.DIRECTION OF ELECTIONBy virtue of, and pursuant to the power vested in, the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and' Regulations-Series 2, asamended, it ishereby,'DIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Morrison SteelProducts, Inc., Buffalo, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty, (30) daysfrom the; date of this Direction, under the direction and, supervisionof theRegionalDirector for the Third Region, acting in this matteras-agent,for the National Labor Relations Board, and subject to Arti-' -cle'- III,Section 10, of said Rules and Regulations, among the em-ployees in_ the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,, and including employees in the armed forces of the UnitedStates who present themselves in- person at the polls, but excludingthose employees who have since quit or been discharged for cause; todetermine whether they desire to be represented by United Steel-workers ofAmerica, affiliated with the Congress of Industrial Organ-izations, or by American Federation of Automobile Workers, Local21879, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither.